                 Case 5:18-cr-00232-JGB Document 100 Filed 07/16/20 Page 1 of 6 Page ID #:711
                                          United States District Court                     JS-3
                                          Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR 18-00232-JGB

 Defendant            MICHAEL LOUIS WALTERS                                  Social Security No. 2          2       1     9

 akas: True Name: Michael Louis Walton                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                        MONTH   DAY   YEAR
               In the presence of the attorney for the government, the defendant appeared in person on this date.        07     09     20


 COUNSEL                                                                  Young J. Kim, DFPD
                                                                             (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                                CONTENDERE            GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING             Failure to Register as a Sex Offender in violation of 18 U.S.C. § 2250(a), as charged in Count One of the
                      Single-Count Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, Michael Louis Walters (whose true name is Michael
                      Louis Walton), is hereby committed on Count One of the Single-Count Indictment to the custody
                      of the Bureau of Prisons to be imprisoned for a term of FOURTEEN (14) MONTHS, which shall
                      run concurrently to the undischarged term of imprisonment imposed in Riverside County
                      Superior Court, Docket No. RIF1902716.


         It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
         immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
         $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

         It is ordered that the defendant shall pay to the United States a total fine of $1,000, which shall bear interest as
         provided by law. The fine shall be paid in full immediately.

         Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the fine is waived as it is found that the defendant does not
         have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
         18 U.S.C. § 3612(g).

         The defendant shall comply with General Order No. 18-10.

         Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years
         under the following terms and conditions:

         ///


CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 6
               Case 5:18-cr-00232-JGB Document 100 Filed 07/16/20 Page 2 of 6 Page ID #:712

 USA vs.       MICHAEL LOUIS WALTERS                                  Docket No.:   EDCR 18-00232-JGB



                      1.   The defendant shall comply with the rules and regulations of the United States Probation &
                           Pretrial Services Office and General Order 20-04, excluding Condition 14 in Section I of that
                           Order.

                      2.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                           submit to one drug test within 15 days of release from custody and at least two periodic drug
                           tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

                      3.   Within three (3) days of release from prison, the defendant shall register as a sex offender, and
                           keep the registration current, in each jurisdiction where he resides, where he is an employee, and
                           where he is a student, to the extent the registration procedures have been established in each
                           jurisdiction. When registering for the first time, the defendant shall also register in the
                           jurisdiction in which the conviction occurred if different from the jurisdiction of residence. The
                           defendant shall provide proof of registration to the Probation Officer within 48 hours of
                           registration.

                      4.   The defendant shall participate in an evaluation conducted by a trained professional certified to
                           conduct sex offender assessments, approved by the Probation Officer, to assess the defendant’s
                           risk to the community as a sex offender. The evaluation may include physiological testing, such
                           as polygraph and Abel testing. The Court authorizes the Probation Officer to disclose the
                           Presentence Report, and any previous mental health evaluations or reports, to the evaluation
                           provider.

                      5.   The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
                           swimming pools, playgrounds, youth centers, video arcade facilities, or other places primarily
                           used by persons under the age of 18.

                      6.   The defendant shall not associate or have verbal, written, telephonic, or electronic
                           communication with any person under the age of 18, except: (a) in the presence of the parent or
                           legal guardian of said minor; and (b) on the condition that the defendant notify said parent or
                           legal guardian of his conviction in the instant offense and prior offense. This provision does not
                           encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the
                           defendant must interact with in order to obtain ordinary and usual commercial services.

                      7.   The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by
                           a business or organization that causes him to regularly contact persons under the age of 18.

                      8.   The defendant’s employment shall be approved by the Probation Officer, and any change in
                           employment must be pre-approved by the Probation Officer. The defendant shall submit the
                           name and address of the proposed employer to the Probation Officer at least ten (10) days prior
                           to any scheduled change.

                      9.   During the period of community supervision, the defendant shall pay the special assessment and
                           fine in accordance with this judgment’s orders pertaining to such payment.


         ///


CR-104 (docx 10/15)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
               Case 5:18-cr-00232-JGB Document 100 Filed 07/16/20 Page 3 of 6 Page ID #:713

 USA vs.      MICHAEL LOUIS WALTERS                                   Docket No.:   EDCR 18-00232-JGB



                      10.   The defendant shall apply all monies received from income tax refunds to the outstanding Court-
                            ordered financial obligation. In addition, the defendant shall apply all monies received from
                            lottery winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
                            outstanding Court-ordered financial obligation.

                      11.   The defendant shall not obtain or possess any driver’s license, Social Security number, birth
                            certificate, passport or any other form of identification in any name, other than the defendant’s
                            true legal name, nor shall the defendant use, any name other than his true legal name without the
                            prior written approval of the Probation Officer.

                      12.   The defendant shall cooperate in the collection of a DNA sample from the defendant.

         Bond is ordered exonerated.

         The defendant was informed of his right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            July 16, 2020
            Date                                             Jesus G Bernal, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                             Clerk, U.S. District Court




            July 16, 2020                              By
            Filed Date                                       Irene Vazquez, Deputy Clerk




CR-104 (docx 10/15)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3 of 6
               Case 5:18-cr-00232-JGB Document 100 Filed 07/16/20 Page 4 of 6 Page ID #:714

 USA vs.      MICHAEL LOUIS WALTERS                                 Docket No.:   EDCR 18-00232-JGB




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal,             10. the defendant shall not associate with any persons
        state or local crime;                                           engaged in criminal activity, and shall not
 2.    the defendant shall not leave the judicial district              associate with any person convicted of a felony
        without the written permission of the court or                  unless granted permission to do so by the
        probation officer;                                              probation officer;
 3.    the defendant shall report to the probation officer as      11. the defendant shall permit a probation officer to
        directed by the court or probation officer and shall            visit him or her at any time at home or elsewhere
        submit a truthful and complete written report                   and shall permit confiscation of any contraband
        within the first five days of each month;                       observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by      12. the defendant shall notify the probation officer
        the probation officer and follow the instructions of            within 72 hours of being arrested or questioned by
        the probation officer;                                          a law enforcement officer;
 5.    the defendant shall support his or her dependents           13. the defendant shall not enter into any agreement to
        and meet other family responsibilities;                         act as an informer or a special agent of a law
 6.    the defendant shall work regularly at a lawful                   enforcement agency without the permission of the
        occupation unless excused by the probation officer              court;
        for schooling, training, or other acceptable               14. as directed by the probation officer, the defendant
        reasons;                                                        shall notify third parties of risks that may be
 7.    the defendant shall notify the probation officer at              occasioned by the defendant’s criminal record or
        least 10 days prior to any change in residence or               personal history or characteristics, and shall
        employment;                                                     permit the probation officer to make such
 8.    the defendant shall refrain from excessive use of                notifications and to conform the defendant’s
        alcohol and shall not purchase, possess, use,                   compliance with such notification requirement;
        distribute, or administer any narcotic or other            15. the defendant shall, upon release from any period of
        controlled substance, or any paraphernalia related              custody, report to the probation officer within 72
        to such substances, except as prescribed by a                   hours;
        physician;                                                 16. and, for felony cases only: not possess a firearm,
 9.    the defendant shall not frequent places where                    destructive device, or any other dangerous
        controlled substances are illegally sold, used,                 weapon.
        distributed or administered;




CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 4 of 6
               Case 5:18-cr-00232-JGB Document 100 Filed 07/16/20 Page 5 of 6 Page ID #:715

 USA vs.      MICHAEL LOUIS WALTERS                                        Docket No.:    EDCR 18-00232-JGB



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
 the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1).
 Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties
 pertaining to restitution, however, are not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
 shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

         The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
 address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material
 change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required
 by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own
 motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See
 also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                  1. Special assessments pursuant to 18 U.S.C. §3013;
                  2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the
 United States is paid):
                           Non-federal victims (individual and corporate),
                           Providers of compensation to non-federal victims,
                           The United States as victim;
                  3. Fine;
                  4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                  5. Other penalties and costs.

                        SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
 defendant shall not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
 pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all
 other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                         These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 5 of 6
               Case 5:18-cr-00232-JGB Document 100 Filed 07/16/20 Page 6 of 6 Page ID #:716

 USA vs.      MICHAEL LOUIS WALTERS                                             Docket No.:       EDCR 18-00232-JGB




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal


                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
